

	

		II

		109th CONGRESS

		1st Session

		S. 1775

		IN THE SENATE OF THE UNITED STATES

		

			September 27, 2005

			Ms. Snowe (for herself,

			 Mrs. Lincoln, Mr. Chafee, Mr.

			 Obama, and Mr. Rockefeller)

			 introduced the following bill; which was read twice and referred to the

			 Committee on

			 Finance

		

		A BILL

		To amend the Internal Revenue Code of 1986 to modify the

		  income threshold used to calculate the refundable portion of the child tax

		  credit.

	

	

		1.Short titleThis Act may be cited as the

			 Working Family Child Assistance

			 Act.

		2.$10,000 income

			 threshold used to calculate refundable portion of child tax credit

			(a)In

			 generalSection 24(d) of the

			 Internal Revenue Code of 1986 (relating to portion of credit refundable) is

			 amended—

				(1)by striking as exceeds and

			 all that follows through , or in paragraph (1)(B)(i) and

			 inserting as exceeds $10,000, or, and

				(2)by striking

			 paragraph (3).

				(b)Effective

			 dateThe amendments made by this section shall apply to taxable

			 years beginning after December 31, 2004.

			(c)Application of

			 sunset to this sectionEach amendment made by this section shall

			 be subject to title IX of the Economic Growth and Tax Relief Reconciliation Act

			 of 2001 to the same extent and in the same manner as the provision of such Act

			 to which such amendment relates.

			

